In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   Nos. 07-22-00106-CR


                         JULIO CESAR CHAVEZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 64th District Court of
                                   Hale County, Texas
            Trial Court No. A21231-1909, Honorable Danah L. Zirpoli, Presiding

                                   September 7, 2022

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      Julio Cesar Chavez, appellant, appeals the trial court’s judgment convicting him of

assault against a family or household member by impeding breathing or circulation, a

third-degree felony. Originally and pursuant to a plea bargain, appellant pleaded guilty to

and was found guilty of said charges. The trial court assessed a six-year sentence, which

sentence it suspended. Then, appellant was placed on community supervision for six

years. Following the State’s first motion to revoke in June 2020, appellant was continued

on community supervision, this time with modified conditions and an additional year of
supervision. When appellant continued to violate the conditions of community

supervision, including repeated, prohibited contact with the victim of the original offense,

the State again moved to revoke. Appellant pleaded true to all the State’s allegations in

its motion. The trial court found those allegations true, revoked community supervision,

and sentenced appellant to serve his original six-year sentence in prison. It also assessed

a $3,000 fine. Appellant perfected this appeal.

       Appellant’s counsel filed a motion to withdraw together with an Anders brief.1

Through those documents, he certified to the Court that, after diligently searching the

record, the appeal was without merit. Accompanying the brief and motion was a copy of

a letter sent by counsel to appellant informing the latter of counsel’s belief that there is no

reversible error and of appellant’s right to file a pro se response to counsel’s motion to

withdraw and Anders brief. So too did counsel provide appellant with a copy of the

appellate record. By letter dated July 18, 2022, this Court notified appellant of his right to

file his own brief or response by August 17, 2022. To date, none has been received from

appellant.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal. Counsel addressed myriad issues, including the

voluntariness of appellant’s plea, sufficiency of the evidence, the propriety of the sentence

imposed, and effectiveness of trial counsel. Candidly, counsel acknowledges that issues

associated with the original plea proceeding would not be properly before a court

reviewing the revocation proceeding. Counsel ultimately concludes that there are no

arguable grounds for appeal.



       1   See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
       We conducted our own review of the record to assess the accuracy of counsel’s

conclusions and to uncover arguable error pursuant to In re Schulman, 252 S.W.3d 403,

406 (Tex. Crim. App. 2008), and Stafford v. State, 813 S.W.2d 503, 508 (Tex. Crim. App.

1991) (en banc). We found none.

       Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment of conviction.2



                                                                    Brian Quinn
                                                                    Chief Justice


Do not publish.




       2   Appellant has the right to file a petition for discretionary review with the Texas Court of Criminal
Appeals.

                                                       3